IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JP MORGAN CHASE BANK, N.A. AS          : No. 256 WAL 2014
TRUSTEE FOR THE REGISTERED             :
HOLDERS OF ABFS MORTGAGE LOAN          : Petition for Allowance of Appeal from the
TRUST 2001-2, MORTGAGE                 : Order of the Superior Court
PASS-THROUGH CERTIFICATES              :
SERIES 2001-2,                         :
                                       :
                   Respondent          :
                                       :
                                       :
             v.                        :
                                       :
                                       :
MARLENE THROWER,                       :
                                       :
                   Petitioner          :


                                    ORDER


PER CURIAM

     AND NOW, this 29th day of October, 2014, the Petition for Allowance of Appeal

is DENIED.